In a matrimonial action, the defendant appeals from an order of the Supreme Court, Kings County, dated July 1, 1977, which awarded plaintiff temporary alimony and support for the two children of the parties in the sums of $750 per week and $500 per week, respectively, and granted an interim counsel fee in the amount of $10,000. Order modified by reducing the award of temporary alimony to $500 per week, the award of child support to $150 per child, per week ($300 per week total) and the award of an interim counsel fee to $5,000. As so modified, order affirmed, without costs or disbursements. Under the circumstances of this case, the pendente lite awards were *620excessive to the extent indicated herein. Latham, J. P., Cohalan, Hargett and Damiani, JJ., concur.